Citation Nr: 1220603	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection was granted and an initial evaluation of 10 percent assigned for PTSD therein.  The Veteran perfected an appeal as to this initial evaluation.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 


FINDING OF FACT

As early as December 2011, the Veteran indicated his withdrawal regarding his appeal for entitlement to an initial evaluation in excess of 10 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a written statement dated in December 2011 and received in April 2012, both before the Board commenced review in order to promulgate a decision, the Veteran withdrew his "appeal for an increased evaluation for PTSD."  This was confirmed in a statement from the Veteran's representative dated in May 2012, also before the Board commenced review in order to promulgate a decision.  As such, the criteria for withdrawal have been satisfied.  No allegations of errors of fact or law therefore remain.  Accordingly, the appeal is dismissed because the Board lacks jurisdiction with respect to it.


ORDER

The appeal for entitlement to an initial evaluation in excess of 10 percent for PTSD is dismissed without prejudice.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


